            Case 2:20-cv-00811-GMN-EJY Document 53 Filed 06/11/21 Page 1 of 3


 1   AARON D. FORD
       Nevada Attorney General
 2   MICHELLE DI SILVESTRO ALANIS (Bar No. 10084)
       Supervising Senior Deputy Attorney General
 3   GERALD L. TAN (Bar No. 13596)
       Deputy Attorney General
 4   Office of the Attorney General
     555 E. Washington Ave., Ste. 3900
 5   Las Vegas, NV 89101
     Telephone: (702) 486-3268
 6   Facsimile: (702) 486-3773
     E-Mail: malanis@ag.nv.gov
 7            gtan@ag.nv.gov

 8   Attorneys for Defendant, Attorney General’s Office
            and David O’Hara
 9
                                   UNITED STATES DISTRICT COURT
10
                                          DISTRICT OF NEVADA
11
      BYFORD “PETER” WHITTINGHAM, an                        CASE NO. 2:20-cv-00811-GMN-EFY
12    individual,

13            Plaintiff,
                                                           STIPULATION AND PROPOSED ORDER
14    vs.                                                    EXTENDING TIME TO ANSWER OR
                                                              OTHERWISE RESPOND TO THE
15    THE STATE OF NEVADA, ex. rel. NEVADA                PLAINTIFF’S REVISED FIRST AMENDED
      ATTORNEY GENERAL’S OFFICE, a                                COMPLAINT (ECF 49)
16    Subdivision of the State of Nevada; DAVID
      O’HARA, an Individual, JANE DOE an                               (FIRST REQUEST)
17    Individual; DOES 1-50; inclusive,

18            Defendants.

19
20

21          Defendant, NEVADA ATTORNEY GENERAL’S OFFICE and DAVID O’HARA by and

22   through their attorneys, AARON D. FORD, Attorney General for the State of Nevada, MICHELLE DI

23   SILVESTRO ALANIS, Supervising Senior Deputy Attorney General, and GERALD L. TAN, Deputy

24   Attorney General, and Plaintiff, BYFORD “PETER” WHITTINGHAM, by and through his attorneys,

25   JENNY L. FOLEY, ESQ. and DANA SNIEGOCKI, ESQ. of HKM Employment Attorneys LLP. hereby

26   stipulate pursuant to LR IA 6-1, LR IA 6-2 to an extension of time for Defendants to respond to the

27   Revised First Amended Complaint. This is the first request to extend the time to respond to the Revised

28   First Amended Complaint.



                                                  Page 1 of 3
           Case 2:20-cv-00811-GMN-EJY Document 53 Filed 06/11/21 Page 2 of 3


 1          On September 22, 2020, Unites States Magistrate Judge Youchah entered an Order and Report

 2   and Recommendation (ECF 31) regarding Plaintiff’s Motion for Leave to Amend (ECF 18).

 3          Plaintiff filed his First Amended Complaint (FAC) on November 12, 2020 (ECF No. 35).

 4          The parties stipulated to stay a response until after an Order from the United State District Court

 5   Judge adopting the recommendations of Judge Youchah (ECF No. 36). The stipulation proposed that the

 6   Defendant AGO’s response be filed 15 days following the Order.

 7          On December 7, 2020, United States District Court Judge Navarro entered her Order (ECF 38).

 8          On December 21, 2020, the parties entered a second stipulation making Defendant AGO’s

 9   response due on January 13, 2021.

10          On January 13, 2021, Defendant, AGO file a Motion to Strike (ECF No. 40). On May 12, 2021,

11   Judge Youchah entered an Order granting in part and denying in part Defendant AGO’s Motion to Strike

12   (ECF No. 46). The Court ordered Plaintiff to file a Revised First Amended Complaint within 10 days of

13   the Court’s Order. The Court further ordered a responsive pleading for Defendant AGO due within 30

14   days of the Court’s Order or June 11, 2021. The Court further ordered Defendants’ counsel to notify

15   Plaintiff’s counsel within 14 days whether they would accept service for Defendant, David O’Hara.

16          On May 18, 2021, Plaintiff filed his Revised First Amended Complaint (RFAC) (ECF No. 49).

17          On May 26, Defendants’ counsel notified Plaintiff they would accept service for O’Hara. On June

18   2, 2021, Defendants’ counsel accepted service of the Revised First Amended Complaint for David

19   O’Hara (ECF No. 51). Pursuant to the Court’s Order O’Hara’s response is also due June 11, 2021.

20          Defendants’ counsel’s current workload, particularly the number of deadlines and matters

21   currently being scheduled for hearing post-pandemic delays has impacted the ability to meet this

22   deadline. Additionally, the Attorney General’s Office has new General Counsel, who in her role, would

23   like to review the present litigation and pleadings, including Defendants’ Response to the RFAC. As the

24   court is aware the RFAC includes approximately 22 pages of factual allegations and 244 allegations total

25   against the Defendants that require counsel significant time to review and to properly gather information

26   to respond to the RFAC adequately and accurately.

27   ///

28   ///



                                                   Page 2 of 3
           Case 2:20-cv-00811-GMN-EJY Document 53 Filed 06/11/21 Page 3 of 3


 1          Therefore, based on the foregoing the parties stipulate and agree through their respective counsel,

 2   that this Court grant Defendants an extension of time of two weeks, up to and including June 25, 2021,

 3   to file an answer or otherwise respond to Plaintiff’s Revised First Amended Complaint. This request is

 4   made in good faith and not for purposes of delay.

 5   DATED: June 11, 2021.                                DATED: June 11, 2021.

 6
     AARON D. FORD                                        HKM Employment Attorneys. LLP
 7   Attorney General

 8
     By:    /s/ Michelle Di Silvestro Alanis              By: /s/ Dana Sniegocki
 9   Michelle Di Silvestro Alanis (Bar. No. 10024)        Jenny L. Foley, Esq. (Bar No. 9017)
     Supervising Senior Deputy Attorney General           Dana Sniegocki, Esq. (Bar No. 11715)
10   Gerald L. Tan (Bar No. 13596)                        1785 E. Sahara Ave. Ste. 300
     Deputy Attorney General                              Las Vegas, NV 89104
11   Attorneys for Defendant, Attorney General’s          (702)-805-8340
            Office and David O’Hara                       Attorneys for Plaintiff
12                                                        [Permission to sign electronically received in
                                                          writing]
13

14

15
                                                          ORDER
16
                                                          IT IS SO ORDERED.
17

18                                                        DATED this     11th     day of June 2021.
19
20                                                        ELAYNA YOUCHAH
                                                          UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28



                                                     Page 3 of 3
